Quillian, Judge.
The plaintiff acting on his own behalf and on behalf of his minor children, filed a complaint for damages against the Hospital Authority of Ware County and Dr. H. K. Heath, Jr. The petition alleged that: on July 24, 1969, his wife was admitted to the hospital facility known as "Memorial Hospital” operated by the defendant Hospital Authority of Ware County for obstetrical treatment; that, during his wife’s period of pregnancy and prior to her admission to said hospital, she had been under the obstetrical, care and treatment of defendant Heath; that, after she was admitted to the hospital, the defendant Hospital Authority of Ware County and defendant Heath, negligently and carelessly treated Mrs. Steverson so as to cause her wrongful death.
The defendant Heath filed a motion for summary judgment. The motion was overruled and the case is here for review. Held:
The plaintiff’s main contention is that the defendant was negligent in failing to properly examine his wife and thereby failed to discover the cause of the bleeding from which she died.
The evidence was sufficient to present a genuine issue as to a material fact. This question of fact would have to be determined by opinion evidence and therefore the denial of the summary judgment was not error. Ginn v. Morgan, 225 Ga. 192 (167 SE2d 393); Truluck v. Funderburk, 119 Ga. App. 734 (168 SE2d 657); Ga. Osteopathic Hospital v. Davidson, 121 Ga. App. 371, 372 (173 SE2d 734).
What is held here is not in conflict with what was held in Anderson v. Crippen, 122 Ga. App. 27 (176 SE2d 196), because in the Anderson case there was positive testimony as to the surgical procedure used and there was no evidence to the contrary.

Judgment affirmed.


Jordan, P. J., and Evans, J., concur.